DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 06/23/2021 have been fully considered and are persuasive. Applicant’s amendments to the claims have overcome the 35 USC 103 rejections previously set forth in the final office action mailed 04/22/21. 
Drawings
The drawings were received on 05/08/2019 and 06/23/2021. These drawings are accepted.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative, Mr. Oleg Kuplun, on 07/22/21.
The application has been amended as follows:

IN THE CLAIMS:
Claim 16, in lines 11-12, “and outer profile of the shaft member” is amended to --and an outer profile of the shaft member--, in line 24, “the keyed proximal end of the second actuation member” is amended to --[[the]]a keyed proximal end of the second actuation member --.

Claim 19, in line 4-5, “the distal sliding distance of the first actuator” has been amended to –[[the]]a distal sliding distance of the first actuation member--, in line 5 “the proximal a proximal sliding distance of the first actuation member--.

Claim 21, in line 2, “the shaft” has been amended to --the shaft member--;
Claim 21, in line 3, “the outer profile of the shaft” has been amended to --the outer profile of the shaft member--. 

Claim 22, in lines 2-3, “a portion of the shaft” has been amended to -- a portion of the shaft member--, in line 3 “the first actuator lumen” has been amended to -- the first actuation member lumen --.
Reason for Allowance
Claims 16 and 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 16, the prior arts fail to disclose, teach, or suggest the handle assembly as claimed including the combination of a drive wire having a diameter of less than 3 French, a handle cannula including a crimped portion, an outer profile of the handle cannula being non-circular in shape, a shaft member, an inner profile of the shaft member sized and shaped to match the outer profile of the handle cannula, an outer profile of the shaft member being non-circular in shape, an actuation assembly including a distal end being coupled to a sheath and a rotation mechanism keyed to the outer profile of the shaft member AND wherein the actuation assembly includes a first actuation member and a second actuation member, the first actuation member having a lumen separated into a proximal portion and a distal portion via a stop rib, the proximal and distal portions being open to one another via a hole in the stop rib sized and shaped to slidably receive the shaft member therethrough, the distal portion being open to a distal aperture configured to receive the keyed proximal end of the second actuation member. Claims 19-23 are also allowed for being dependent on claim 16 directly or ultimately.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
The prior arts made of record and not relied upon are considered pertinent to Applicant’s disclosure:
Teague et al., US20040215212, Fig. 8A-C, discloses a retractable grasper having a handle 26, a drive wire 134, an actuation assembly 74. However Teague does not disclose a handle cannula, a shaft member, and the actuation assembly 74 does not include a first actuation member and a second actuation member as claimed.
Soltis et al., US20170143980, Fig. 6-9, discloses a delivery device having a handle 120, a drive wire 116, an actuation assembly 122. However Soltis does not disclose a handle cannula, a shaft member, and the actuation assembly 122 does not include a first actuation member and a second actuation member as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-1841.  The examiner can normally be reached on Monday-Thursday 7:30 am-4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/U.N.V./
Examiner
Art Unit 3771



/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771